Title: Compensation for Members of Congress, [26 February] 1796
From: Madison, James
To: 


[26 February 1796]

   
   After debate on 8 February, the motion to pay congressmen an annual salary was defeated and the bill returned to committee. The matter was resumed on 26 February in a Committee of the Whole, where Giles (Virginia) suggested that the Speaker receive a larger salary than other members because of the incidental expenses and greater duties of his office (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 376–77).


Mr. Madison said it was customary in all the state governments to make the Speaker a greater allowance than other members—his services were far greater, they were uninterrupted. Besides, it was necessary to do so to invite men of talents to accept of the office; and every one knew the advantages arising from having a man of talents as Speaker. Without enquiring whether the compensation was too large or too small, he doubted whether it was constitutional to make any alteration in it which might affect the present Speaker. To support his opinion he read a clause of the Constitution.
 